          Case 1:18-cv-06408-JPO Document 78 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IZAEL GARCIA et al.,
                               Plaintiff,
                                                                  18-CV-6408 (JPO)
                     -v-
                                                                        ORDER
 120 MP, LLC et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Based on the arguments raised by Plaintiffs’ counsel in their letter at Dkt. No. 73, the

Court hereby grants reconsideration of its decision at Dkt. No. 70. Upon reconsideration, the

parties’ settlement agreement, including the request for attorney’s fees and costs, is approved as

fair and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

       Accordingly, pursuant to the settlement agreement, Plaintiffs’ claims are dismissed with

prejudice. The Clerk of Court is directed to close this case.

       SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
